Citation Nr: 0517442	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-20 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 19, 2002 
for the grant of a total (100 percent) evaluation for 
hepatitis C with cirrhosis of the liver and portal 
hypertension.  

2.  Entitlement to an effective date prior to April 19, 2002 
for the grant of Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), that in pertinent part, granted 
service connection for hepatitis C, with cirrhosis of the 
liver and portal hypertension, and granted Dependents' 
Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35, 
effective April 19, 2002.  The appellant indicated 
disagreement with that part of the decision and, after being 
furnished a statement of the case, filed a substantive 
appeal.  

In May 2005, the veteran submitted additional evidence to the 
Board, accompanied by a motion to advance the veteran's case 
on the Board's docket.  The evidence does not pertain to the 
underlying issue on appeal.  In June 2005, the Board granted 
the appellant's motion pursuant to 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  On March 1, 2000, the RO received appellant's claim for 
service connection for hepatitis C with cirrhosis of the 
liver.  

2.  Since November 15, 2001, the competent medical evidence 
shows that the veteran is unable to maintain employment as a 
result of his service-connected hepatitis C with cirrhosis of 
the liver and portal hypertension.  

3.  The veteran's oldest daughter turned 26 on July [redacted], 2000.  




CONCLUSIONS OF LAW

1.  Effective November 15, 2001, but no earlier, the criteria 
for a 100 percent evaluation for service-connected hepatitis 
C with cirrhosis of the liver and portal hypertension have                           
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.114, Diagnostic Code 7312-7354 
(2001 & 2004).  

2.  The criteria for an effective date of November 15, 2001, 
but not earlier, for DEA benefits under the provisions of 
Chapter 35, Title 38, of the United States Code, are met.  38 
U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. 
§§ 21.3021(a)(1), 21.3040(c), 21.3041 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for hepatitis C and related residuals in 
March 2000.  In May and August 2001 letters pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that needed to send to VA in order to substantiate the claim, 
as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letters advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
in May and August 2001 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  Identified private treatment records are 
associated with the claims folder.  Moreover, the veteran was 
afforded VA examinations as noted below.  

As regards the claim for an earlier effective date for the 
grant of DEA, the Board notes that the present case involves 
Chapter 35 of Title 38 of the Unites States Code, and 
therefore the duty to notify and duty to assist provisions of 
the VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
In any event, the record reveals that the veteran was 
notified, by way of the statement of the case and 
supplemental statements of the cases issued in connection 
with the claim, of the pertinent laws and regulation 
governing the claim as well as the basis of the RO's denial 
of the claim.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Effective Date of Total Evaluation for Hepatitis C

A.  Background

In March 2000, the veteran filed a claim seeking service 
connection for residuals of hepatitis C.  The claim was 
initially denied in September 2000 and again in February 
2002.  By way of the April 2003 decision, the RO granted 
service connection for hepatitis C with cirrhosis of the 
liver and portal hypertension.  The RO assigned an initial 30 
percent evaluation, effective March 1, 2000, a 60 percent 
evaluation, effective March 1, 2001, and a 100 percent 
evaluation, effective April 19, 2002.  

A review of the veteran's claims folder reveals no claim for 
service connection for residuals of hepatitis prior to March 
2000.  

A February 2000 treatment record from the Asheville 
Gastroenterology Associates noted that the veteran had 
cirrhosis of the liver secondary to hepatitis C.  His most 
pressing complaint was urinary frequency and a feeling of 
incomplete evacuation.  He was referred to S. Z., M.D. for 
further evaluation concerning the possibility of liver 
transplantation.  

The record reflects that the veteran was initially seen by S. 
Z., M.D. in March 2000 following a referral from the 
Asheville Gastroenterology Associates.  The veteran reported 
being diagnosed with hepatitis C in the late 1990's.  He had 
gastrointestinal bleeding in 1997, thought to be due to 
varices.  Currently, he complained of poor memory and sleep 
but denied any episodes of frank confusion or day/night 
reversal.  He was employed as a counselor for teenagers.  

Upon physical examination, his weight was 100.5 kilograms, 
with a blood pressure reading of 103/72.  There was no 
evidence of peripheral edema.  His abdomen had no masses or 
tenderness.  Following lab testing the veteran was diagnosed 
with a history of hepatitis C, complicated by portal 
hypertension with variceal bleeding.  His ascites had 
completely resolved and the examiner noted that they might be 
related to restrictive pericarditis rather than from portal 
hypertension.  He had a Child-Pugh Score of 5 or 6, which 
would meet the minimal criteria for transplantation.  

In January 2001, the veteran underwent a endoscopic 
colonoscopy for purposes of excluding the presence of 
polypoid lesions and prior to consideration for liver 
transplantation.  In addition, he underwent an upper 
endoscopy to assess portal hypertension and varicles.  The 
colonoscopy revealed no evidence of varices.  The upper 
endoscopy revealed 3+ distal esophageal varices.  There was 
no evidence of gastrointestinal hemorrhage and he appeared 
stable on his higher doses of Propranolol to reduce his 
portal pressures.  

During follow-up treatment in March 2001, the veteran denied 
any episodes of gastrointestinal bleeding, peripheral edema 
or abdominal distention.  He complained of continuing fatigue 
and forgetfulness.  Upon physical examination, his weight was 
unchanged.  His blood pressure reading was 92/63.  A MRI 
revealed evidence of cirrhosis, without evidence of hepatic 
mass.  There was splenomegaly.  The examiner noted that the 
veteran symptoms were consistent with Child A status.  His 
medications were maintained at their current levels.  

In another March 2001 note, the examiner noted that updated 
lab work revealed an estimated Child-Pugh score as seven.  
The examiner noted that the veteran's case should be 
investigated and listed for transplant.  

In a May 2001 letter to VA, the examiner noted that when he 
first interviewed the veteran in March 2000 he had symptoms 
consistent with early encephalopathy.  However, when he was 
reeavaluated in March 2001, he was more forgetful.  His liver 
disease had deteriorated and he was now a candidate for a 
liver transplant.  

The veteran was afforded a VA contract examination in 
November 2001.  Therein, the veteran reported a history of 
severe pain and swelling in his abdomen.  He complained of 
fatigue.  He reported nausea three to four times a week and 
migraine headaches.  Often times, his stools were black and 
sometimes there was bright red blood in the stool.  He 
reported that his abdomen is distended and oversized all the 
time.  Upon physical examination, the veteran weighed 221 
pounds.  His blood pressure readings were 110/70, 104/72 and 
102/72.  His skin had slight scleral icterus and mild 
jaundice.  Deep palpation of the abdomen revealed tenderness 
in the right upper quadrant.  The liver was palpable.  He had 
a small amount of ascites present.  A musculoskeletal 
examination revealed generalized muscle weakness and fatigue 
but without muscle wasting.  

Liver function tests showed a serum protein of 8, serum 
albumen at 3.1, bilirubin was high at 2.2.  Hepatitis C 
positive antibody was reactive.  

The diagnosis was hepatitis C.  The examiner opined that the 
veteran appeared to be totally incapacitated from his illness 
and was not able to do any gainful employment that would 
involve any lifting or any even mildly strenuous activities 
for any length of time.  

An April 2002 letter from the veteran's primary care 
physician indicated that testing on April 19, 2002 revealed 
an ammonia level of 82, where normal was 11 to 45.  She noted 
that this caused poor concentration, fatigue, irritability, 
difficulties with memory, and significant clinical 
depression.   The veteran also had migraines three times a 
week, but was unable to take medication due to his liver 
disease.  He was also having difficulty with orthostatic 
hypotension and weakness, and had fainted at least twice 
recently.  Other health problems included constrictive 
peridcarditis and type II diabetes.  

The veteran was hospitalized in July 2002 for congestive 
heart failure, pneumonia, and encephalopathy.  

A November 2002 letter from the physician indicated that the 
veteran unable to work due to end stage liver disease and 
encephalopathy.  He was chronically hypotensive and had 
repeated episodes of near syncope.  He had marked difficulty 
with memory from his encephalopathy.  

During a VA contract examination in February 2003, a history 
indicated that the veteran lost three to four weeks of work 
due to his disability in 2002.  He had not worked in six 
months.  

In a June 2004 letter, the veteran's primary care physician 
indicated that the veteran has been unable to work since 
March 1, 2000 due to severe health problems.  

B.  Analysis

The veteran contends that a 100 percent evaluation is 
warranted since the date he filed his claim for service 
connection.  In essence, he alleges that his service-
connected hepatitis C disability met the criteria for a 100 
percent evaluation prior to April 19, 2002.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2004).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2004).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(b)(2)(i) (2004).

In this matter, the claim was filed in March 2000.  There is 
no evidence of an earlier claim for service connection for 
hepatitis C.  The RO has assigned an effective date for the 
initial 30 percent disability as of the date of the claim.  
The more important question then, is when did the veteran's 
hepatitis C disability meet the criteria for a total 
evaluation.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Board notes that the regulatory criteria for liver 
disorders changed effective July 2, 2001.  See 66 Fed. Reg. 
29486 (May 31, 2001).  The changes pertinent to this case 
include definitions for terms descriptive of weight loss, and 
those definitions are codified at 38 C.F.R. § 4.112.  In 
addition, the rating criteria for hepatitis, previously found 
only in Diagnostic Code 7345 (infectious hepatitis), have 
been divided into two diagnostic codes, one for hepatitis B, 
and another for hepatitis C (Code 7354).  Other rating 
criteria have also been revised, notably that for cirrhosis 
(Code 7312).  

Where, as here, the governing law or regulation changes after 
a claim has been filed, but before administrative or judicial 
review has been completed, the version most favorable to the 
claimant generally applies.  Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  However, the revised regulations cannot be 
applied prior to their effective date, unless they 
specifically contain such a provision.  VAOPGCREC 3-2000 
(Apr. 10, 2000).  See also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114.  The RO already has considered the 
severity of the veteran's disability under both the former 
and revised criteria, so he is not prejudiced by the Board 
doing the same without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the pre July 2001 provisions of Code 7345 (infectious  
hepatitis) a 30 percent evaluation was warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restrictions or other therapeutic measures.  A 60 percent 
evaluation was warranted for fatigue, mental depression,  
moderate liver damage, and recurrent disabling episodes of  
gastrointestinal disturbance.  A 100 percent evaluation was 
warranted for marked liver damage, marked gastrointestinal 
symptomatology, or three or more episodes, each of several 
weeks duration, of disabling symptomatology requiring rest 
therapy.  

Under the provisions of the revised Diagnostic Code 7354 
(hepatitis C), a 60 percent evaluation is warranted for 
hepatitis C with daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12 month 
period, but not occurring constantly.  A 100 percent 
evaluation is warranted for near-constant debilitation with 
such symptoms as fatigue, malaise, anorexia, nausea, 
vomiting, arthralgia, and right upper quadrant pain.  
However, an evaluation under the provisions of Code 7312 
(cirrhosis) may be assigned if cirrhosis was caused by 
hepatitis C.  See Note (1) to Diagnostic Code 7354.  In such 
a case, and this is such a case, then, under the provisions 
of Code 7312, pertaining to cirrhosis of the liver, a 100 
percent evaluation is warranted for generalized weakness, 
substantial weight loss, and persistent jaundice, or one of 
the following refractory to treatment:  hepatic 
encephalopathy, ascites, hemorrhage from varices, or portal 
gastropathy. 

Upon review of the evidence of record, the Board finds that 
the criteria for a total evaluation for hepatitis C with 
cirrhosis of the liver and portal hypertension were met as of 
November 15, 2001, the date of the VA contract examination.  
In this respect, at such time the veteran's hepatitis C 
disability was characterized by subjective evidence of severe 
pain and swelling in the abdomen, frequent nausea, fatigue, 
and forgetfulness.  Objectively, he had right upper quadrant 
tenderness and ascites, generalized muscle weakness and 
fatigue.  While all of the criteria for a 100 percent 
evaluation are not show, the VA contract examiner further 
found that as a result of the disability, the veteran was 
totally incapacitated and unable to perform gainful 
employment.  As such, since November 15, 2001, the criteria 
for a 100 percent evaluation have been met.  

The Board has carefully considered whether a total evaluation 
is warranted for the period prior to November 15, 2001.  
However, at no time prior to November 15, 2001 is there 
competent evidence that the veteran's hepatitis C residuals 
approximated the criteria for a 100 percent evaluation.  The 
Board has considered the statement from the veteran's primary 
care physician submitted in June 2004 that indicated that the 
veteran was unable to work since March 2000.  However, the 
statement does not indicate if the veteran is unable to work 
as result of his service-connected hepatitis C disability or 
as a result of other disabilities.  More importantly, the 
competent medical evidence for this period does not show that 
the disability was totally disabling.  As such, the Board 
does not afford the June 2004 statement any probative weight.  

III.  Effective Date for DEA

In March 2000, the veteran filed a claim seeking service 
connection for, among others, residuals of Hepatitis C.  

In an April 2003 rating action, the RO granted service 
connection for Hepatitis C with cirrhosis of the liver and 
portal hypertension.  The RO granted a 30 percent evaluation, 
effective March 1, 2000, a 60 percent evaluation, effective 
March 1, 2001, and a 100 percent evaluation, effective April 
19, 2002.  The veteran was notified of the decision by way of 
a May 14, 2003 letter.  In this same decision, the RO awarded 
the veteran's dependents educational assistance (DEA), 
effective April 19, 2002, the date of a private examination 
report first showing that the veteran was permanently and 
totally disabled as a result of his residuals of Hepatitis C.  

The veteran has three children.  The children were born in 
April 1981, March 1984 and July 1974.  The record reflects 
that the veteran's two youngest children receive DEA.  In 
this matter, the veteran's oldest child, as well as the 
veteran, have claimed entitlement to an earlier effective 
date for the grant of DEA.  They contend, in essence, that as 
of the effective date of the total evaluation on April 19, 
2002, his oldest child was 27 and thus, would not qualify for 
DEA.  They contend, without further elaboration, that an 
effective date of February 2000 is appropriate.  

Under the provisions of DEA, the veteran's children are 
eligible for educational assistance.  Under the provisions 
governing eligibility of children for educational assistance, 
eligibility turns on the date that the Secretary first finds 
that the parent from whom eligibility is derived has a 
service-connected total disability permanent in nature.  
"First finds" is defined in the statute as the effective 
date of the rating or date of notification to the veteran 
from whom eligibility is derived establishing a service-
connected total disability permanent in nature, whichever is 
more advantageous to the eligible person.  38 U.S.C.A. § 
3512(a)(3) and (d) (West 2002); 38 C.F.R. § 21.3041(d)(1) 
(2004).  

As noted above, the effective date for the veteran's award of 
a total disability rating for hepatitis C is November 15, 
2001.  Accordingly, an effective date for the grant of DEA is 
the same date; being the date the Board, herein, found that 
the veteran was first found to be totally disabled as a 
result of his hepatitis C.  

The regulation governing DEA also states that no person is 
eligible for educational assistance that reached his or her 
26th birthday on or before the effective date of a finding of 
permanent total service-connected disability.  See 38 C.F.R. 
§ 21.3040(c).  Based on her birthday, which is not in 
dispute, the veteran's oldest daughter turned 26 on July [redacted], 
2000.  

Having found in Section II above, that November 15, 2001 is 
the earliest effective date for the grant of a total 
evaluation for hepatitis C with cirrhosis and portal 
hypertension, there is no statutory or regulatory provision 
that permits the assignment of an earlier effective date for 
DEA.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the intent of the 
statute [38 U.S.C.A. § 3500] governing DEA is clear on its 
face.  Erspamer v. Brown, 9 Vet. App. 507, 509- 510 (1996).

In that case, the appellant, the veteran's son, sought 
educational assistance under chapter 35 for a law school 
education that he had completed several years prior to the RO 
granting service connection for the cause of the veteran's 
death.

The appellant in Erspamer was older than 31 when he filed his 
application for educational assistance benefits; however, he 
argued that he was under the age of 26 when his father died, 
and he filed his claim within one year of the determination 
that his father's death was service-connected.  He indicated 
that, if not for the RO's delay in granting service 
connection for the cause of his father's death, he would have 
been entitled to educational assistance.

The Court rejected the appellant's arguments, holding that 
there was simply no legal basis to award educational 
assistance benefits many years after the period of 
eligibility, and to hold otherwise would conflict with the 
express intent of chapter 35.  Id.

In this matter, the effective date assigned was not the 
result of delay on behalf of VA.  Rather, the date assigned 
herein, is consistent with the date of first evidence showing 
that the veteran met the criteria for a 100 percent 
disability rating.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As there 
is no legal basis for assignment of any earlier effective 
date, the claim on appeal must be denied.  Where, as here, 
the law and not the evidence is dispositive, the appeal must 
be terminated or denied as without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As such, while an 
effective date of November 15, 2001 is granted, any claim for 
an effective earlier that such must be denied.  



ORDER

An effective date of November 15, 2001, but no earlier for 
the grant of a total evaluation for hepatitis C with 
cirrhosis of the liver and portal hypertension is granted.  

Dependents Educational Assistance under 38 U.S.C.A. § Chapter 
35 is granted, effective November 15, 2001.  

An effective date prior to November 15, 2001 for the grant of 
Dependents Educational Assistance under 38 U.S.C.A. § Chapter 
35 is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


